          Case 3:19-cv-01452-EMC Document 1-1 Filed 03/20/19 Page 1 of 2




1    PATTERSON BELKNAP WEBB & TYLER LLP
     STEVEN A. ZALESIN (application for pro hac vice
2    admission pending)
     sazalesin@pbwt.com
3    JANE METCALF (application for pro hac vice
     admission pending)
4    jmetcalf@pbwt.com
     1133 Avenue of the Americas
5    New York, New York 10036
     Telephone (212) 336-2110
6    Facsimile (212) 336-2111
7    LAFAYETTE & KUMAGAI LLP
     GARY T. LAFAYETTE (SBN 88666)
8    glafayette@lkclaw.com
     BRIAN H. CHUN (SBN 215417)
9    bchun@lkclaw.com
     1300 Clay Street, Ste. 810
10   Oakland, California 94612
     Telephone (415) 357-4600
11   Facsimile (415) 357-4605
12   THE CLOROX COMPANY
     MARK W. DANIS (SBN 147948)
13   mark.danis@clorox.com
     1221 Broadway
14   Oakland, California 94612
15   Attorneys for Plaintiff The Clorox Company
16                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
17

18

19   The Clorox Company,

20          Plaintiff,                                Case No.
     v.
21                                                    EXHIBIT 1 TO THE COMPLAINT
     Reckitt Benckiser Group PLC and Reckitt
22   Benckiser LLC,

23          Defendants.

24                                   MANUAL FILING NOTIFICATION

25
     Regarding: Exhibit 1 to the Complaint.
26
     This filing is in physical form only, and is being maintained in the case file in the Clerk’s office. If
27
     you are a participant on this case, this filing will be served in hard-copy shortly.
28

                                                                                                     EXHIBIT 1
          Case 3:19-cv-01452-EMC Document 1-1 Filed 03/20/19 Page 2 of 2




1    For information on retrieving this filing directly from the court, please see the court's main web site

2    at http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).

3    This filing was not efiled for the following reason(s):

4    _____ Unable to Scan Documents

5    _____ Physical Object (please describe)

6    __X__ Non-Graphic/Text Computer File (audio, video, etc.) on CD or other media

7    _____ Item Under Seal in Criminal Case

8    _____ Conformance with the Judicial Conference Privacy Policy (General Order 53)
9    _____ Other (please describe):

10   Dated: March 20, 2019

11
                                               PATTERSON BELKNAP WEBB & TYLER LLP
12                                             STEVEN A. ZALESIN (application for pro hac vice
                                               admission pending)
13                                             sazalesin@pbwt.com
                                               JANE METCALF (application for pro hac vice admission
14                                             pending)
                                               jmetcalf@pbwt.com
15                                             1133 Avenue of the Americas
                                               New York, New York 10036
16                                             Telephone (212) 336-2110
                                               Facsimile (212) 336-2111
17
                                               LAFAYETTE & KUMAGAI LLP
18                                             GARY T. LAFAYETTE (SBN 88666)
                                               glafayette@lkclaw.com
19                                             BRIAN H. CHUN (SBN 215417)
                                               bchun@lkclaw.com
20                                             1300 Clay Street, Ste. 810
                                               Oakland, California 94612
21                                             Telephone (415) 357-4600
                                               Facsimile (415) 357-4605
22
                                               THE CLOROX COMPANY
23                                             MARK W. DANIS (SBN 147948)
                                               mark.danis@clorox.com
24                                             1221 Broadway
                                               Oakland, California 94612
25
                                               By: Gary T. Lafayette
26
                                               Attorneys for Plaintiff The Clorox Company
27
28


                                                    2                                               EXHIBIT 1
